PER CURIAM
Appellant appeals from an order committing him to the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130. In his first assignment of error, appellant argues that the trial court plainly erred by failing to advise him of his rights under ORS 426.100(1).1 See State v. M. L. R., 256 Or App 566, 570-71, 303 P3d 954 (2013) (the “failure to provide a person with all of the information required by ORS 426.100(1) constitutes an egregious error that justifies plain error review”). The state concedes that “nothing in the record indicates that the trial court advised appellant regarding the rights listed in ORS 426.100(1),” and that “[t]hat omission constitutes plain error and requires reversal.” We agree, accept the state’s concession, and, for the reasons explained in M. L. R., we exercise our discretion to correct the error.
Reversed.

 Appellant raises two other assignments of error. He assigns error to the trial court’s ruling admitting portions of an investigator’s report over his hearsay objection. He also assigns error to the trial court’s determination that he was a person with a mental illness as defined in ORS 426.005(1)(f), arguing that the record lacked legally sufficient evidence to support that determination. In light of our resolution of appellant’s first assignment of error, we need not address his other assignments.